 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT SNYDER,                                       Case No.: 3:19-cv-01741-LAB-MDD
12                                       Plaintiff,
                                                          ORDER DENYING EX PARTE
13   v.                                                   APPLICATION FOR
                                                          CONTINUANCE
14   KATHLEEN ALLISON, et al.,
15                                   Defendants.          [ECF No. 14]
16
17         On December 5, 2019, the Court denied Plaintiff Robert Snyder’s Motion for a
18   Temporary Restraining Order pursuant to Fed. R. Civ. P. 65(b), and simultaneously
19   dismissed his Complaint sua sponte for failing to state a claim pursuant to 28 U.S.C.
20   § 1915A. See ECF No. 9. The Court granted Plaintiff leave to amend and ordered him to
21   do so no later than January 21, 2020. Id. at 9. Instead, on December 20, 2019, Plaintiff filed
22   a Notice of Appeal. See ECF No. 10. His appeal was assigned USCA Case No. 19-56521,
23   and a Time Schedule Order was issued on December 30, 2019. See ECF Nos. 11‒12. Thus,
24   as it stands, Plaintiff’s appeal remains pending in the Ninth Circuit.
25         On January 21, 2020, however, Plaintiff submitted an “Ex Parte Application for
26   Continuance” with the Clerk of this Court. See ECF No. 14. In it, he admits he has “six
27   ongoing cases,” claims “most of [his] time and energy is consumed by custody harassing
28   him,” and acknowledges “[t]his case is currently under review by the 9th Circuit Court of
                                                      1
                                                                              3:19-cv-01741-LAB-MDD
 1   Appeals.” Id. at 2. Therefore, Plaintiff requests the Court “put the matter over until the
 2   conclusion of the [a]ppellate proceedings,” because this case involves just “one of the many
 3   deadlines [he] is burdened by,” 1 and “if the appeal is favorable to [him] [] an amended
 4   complaint may be unnecessary.” Id.
 5          While a Notice of Appeal typically divests the district court of jurisdiction over the
 6   order or action challenged on appeal, dismissal with leave to amend is not usually
 7   considered an appealable Order. See e.g., United States v. Garner, 663 F.2d 834, 837 (9th
 8   Cir. 1981). But there are rare exceptions. It is also not clear from Plaintiff’s Notice of
 9   Appeal whether he is challenging the dismissal of his Complaint, the denial of his TRO, or
10   both. See Ruby v. Secretary of U.S. Navy, 365 F.2d 385, 389 (9th Cir. 1966) (noting that
11   “Where the deficiency in a notice of appeal, by reason of untimeliness, lack of essential
12   recitals, or reference to a non-appealable order, is clear to the district court, it may disregard
13   the purported notice of appeal and proceed with the case, knowing that it has not been
14   deprived of jurisdiction.”). Ordinarily, an appeal from a TRO is also not immediately
15   appealable, see Religious Tech. Ctr. of Church of Scientology Int’l v. Scott, 869 F.3d 1306,
16   1308 (9th Cir. 1989) (citing 28 U.S.C. § 1292(a)(1)), but if the denial of a TRO “effectively
17   decide[s] the merits of the case,” or is tantamount to the denial of a preliminary injunction
18   it can be. Id. (citations omitted).
19   ///
20
21
22   1
       The Court notes that even if it retained jurisdiction to consider Plaintiff’s request for an
23   extension of time to comply with the deadline it previously set for amendment, the reasons
     he has offered in support are unconvincing. See e.g., Forte v. Jones, 2014 WL 7069447, at
24   *3 (E.D. Cal. Dec. 12, 2014) (noting that plaintiff’s “decision to engage in multiple
25   simultaneous lawsuits is a matter of choice and the demands on his time and attention in
     one action do not constitute an excuse for deadlines missed in another action.”); Haywood
26   v. Bedatsky, 2007 WL 1412523, *5 (D. Ariz. May 11, 2007) (finding extension of time to
27   serve defendants unwarranted because while plaintiff was proceeding pro se, he “[wa]s not
     a novice litigator,” and “had filed at least three previous lawsuits against many of the[]
28   same [d]efendants.”).
                                                     2
                                                                                 3:19-cv-01741-LAB-MDD
 1         Thus, based on the record before it, the Court is not convinced it retains jurisdiction
 2   to grant the relief Plaintiff seeks and therefore DENIES his Ex Parte Application for
 3   Continuance [ECF No. 14] in light of the Notice of Appeal still pending in USCA Case
 4   No. 19‒56521.
 5         IT IS SO ORDERED.
 6   Dated: January 24, 2020
 7                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                             3:19-cv-01741-LAB-MDD
